Citation Nr: 1601143	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-21 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected residual surgical scars, status post coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned VLJ held at the RO in November 2015.  The claims file includes a transcript of the hearing.

In November 2015, the Veteran waived AOJ consideration of the evidence he submitted in support of his claim since the most recent Statement of the Case.  Therefore, the Board need not remand the matter for consideration of that evidence.  38 C.F.R. § 20.1304(c).

The Veteran indicated at his hearing that the grant of a 10 percent initial rating would satisfy his appeal.  See November 2015 Board Hearing Tr. at 8 ("Q.  So, if we're able to do that [assign a 10 percent rating for the scar], would that satisfy your appeal?  A. Yes, Ma'am.").  The Board finds that the Veteran has specifically limited his appeal to entitlement to a 10 percent initial rating for his service-connected scar.  See, e.g., 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran has one painful service-connected residual surgical scar.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for service-connected residual surgical scars have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran is appealing the original assignment of a disability evaluation following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's scars are currently rated as noncompensable.  As discussed in the Introduction, he contends he is entitled to an initial rating of 10 percent disabling because his service-connected chest scar is painful.  See November 2015 Board Hearing Tr. at 8.
 
Scars are evaluated under 38 C.F.R. § 4.118, DC 7800-7805 (2015).

Diagnostic Code 7800 requires involvement of the head, face, or neck. 

Diagnostic Code 7801 applies to scars, other than head, face, or neck, that are deep and nonlinear and provides for a 10 percent rating where the scars have an area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).

Diagnostic Code 7802 provides for no more than a 10 percent rating and requires involvement of an area or areas of 144 square inches (929 sq. cm.).

The Rating Schedule no longer includes a Diagnostic Code 7803.

Diagnostic Code 7804 applies to scars that are unstable or painful.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four such scars.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.

Diagnostic Code 7805 applies to limitation of function of the affected part and specifically provides:  "Evaluate any disabling effect(s) not considered in rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  Id.

The Veteran does not contend and the medical evidence is against finding that diagnostic codes 7800, 7801, 7802, or 7805 are applicable.  The Veteran contends that he is entitled to a 10 percent rating under DC 7804 because his chest scar is painful.  He has testified to the painful nature of the scar, see generally November 2015 Board Hearing Transcript, and he has submitted medical evidence in support of that contention.  See October 2015 VA Primary Care Note (documenting complaints of pain associated with scar and prescription for a topical ointment to alleviate the discomfort); May 2015 Letter from Private Physician ("Patient has painful scar on his chest from past open-heart surgery that is very bothersome.").

This evidence establishes that his service-connected chest scar is painful and, thus, the criteria for a 10 percent rating is met.  The Veteran has not contended he has three or more painful scars as required for any higher rating under DC 7804.  The evidence is heavily against any such finding.  Likewise, the criteria for a higher rating under any of the other diagnostic codes is not warranted on the evidence of record.

Because the evidence establishes that the Veteran's chest scar is painful and, consequently, meets the criteria for a 10 percent rating, the Board will grant the Veteran's claim of entitlement to an initial evaluation of 10 percent disabling, but no more, for his service-connected residual surgical scars, status post coronary artery bypass grafting.  Gilbert, 1 Vet.App. at 53-56.

The Veteran has limited this appeal to a claim of entitlement to a 10 percent schedular rating for his service-connected chest scar, so the award of a 10 percent evaluation for that condition constitutes a full grant of the benefits sought on appeal.  The Veteran's claim has been granted, so he could suffer no prejudice from any failures by VA with respect to its duties to notify and assist.  The Board need not discuss VA's fulfillment of those duties.  Further discussion of entitlement to an extraschedular rating in excess of 10 percent disabling is similarly unwarranted, as the Veteran has specifically limited his claim to entitlement to a 10 percent rating.  See November 2015 Board Hearing Tr. at 8; 38 C.F.R. § 20.202; AB v. Brown, 6 Vet. App. at 39.


ORDER

Entitlement to an initial 10 percent evaluation, but no higher, for service-connected residual surgical scars, status post coronary artery bypass grafting, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


